Exhibit 10.2

 



GUARANTY AGREEMENT
(US)

 July 12, 2016

 

WHEREAS, IHS Markit Ltd. (“Holdings”) has entered into that certain Credit
Agreement dated as of July 12, 2016, among Holdings, certain of its subsidiaries
as borrowers thereunder, the lenders party thereto (the “Lenders”) and Bank of
America, N.A., as the administrative agent for the Lenders (the “Administrative
Agent”) (such Credit Agreement, as it may hereafter be amended or otherwise
modified from time to time, being hereinafter referred to as the “Credit
Agreement”, and capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Credit Agreement);

 

WHEREAS, the execution of this Guaranty Agreement is a condition to the
Administrative Agent’s and each Lender’s obligations under the Credit Agreement;

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Holdings and each of the undersigned Subsidiaries and
any Subsidiary hereafter added as a “Guarantor” hereto pursuant to a Subsidiary
Joinder Agreement in the form attached hereto as Exhibit A (individually a
“Guarantor” and collectively the “Guarantors”), hereby irrevocably and
unconditionally guarantees to the Guaranteed Parties the full and prompt payment
and performance of the Guaranteed Indebtedness (hereinafter defined), this
Guaranty Agreement being upon the following terms:

 

1. Guaranteed Indebtedness. The term “Guaranteed Indebtedness”, as used herein,
means all of the Obligations (as defined in the Credit Agreement) (excluding
with respect to each Guarantor, any Excluded Swap Obligations of such Guarantor)
of each US Borrower and its respective US Subsidiaries. The “Guaranteed
Indebtedness” shall include any and all post-petition interest and expenses
(including attorneys’ fees) whether or not allowed under any Debtor Relief Law.

 

2. Nature of Liability; Limit of Liability under Loan Documents. It is the
desire and intent of each Guarantor, the Administrative Agent and the other
Guaranteed Parties that this Guaranty Agreement and all other obligations of a
Guarantor under the Loan Documents shall be enforced against such Guarantor to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of any Guarantor under this Guaranty Agreement or the
other provisions of the Loan Documents shall be adjudicated to be invalid or
unenforceable for any reason (including because of any applicable state, federal
or foreign law relating to fraudulent conveyances or transfers), then
notwithstanding anything contained herein or in any Loan Document to the
contrary, the amount of the obligations under this Guaranty Agreement and under
the other Loan Documents shall be deemed to be reduced and the applicable
Guarantor shall pay the maximum amount of such obligations which would be
permissible under applicable law or public policy. Without limiting the
generality of the foregoing:

 

(i) Swiss Guarantors. The liability of each of Guarantor who is organized under
the laws of Switzerland (each, a “Swiss Guarantor”) under this Guaranty
Agreement and the other Loan Documents in respect of the obligations of another
Loan Party shall be limited as

 

GUARANTY AGREEMENT (US), Page 1



follows notwithstanding any provision in this Guaranty Agreement or any other
Loan Document to the contrary:

 

(A) The obligations, liabilities, indemnities and undertakings of as well as the
application of net proceeds resulting from the realization of any security
granted by a Swiss Guarantor under the Loan Documents including the guaranty
pursuant to this Guaranty Agreement in relation to obligations, liabilities,
indemnities or undertakings of another Loan Party (other than the relevant Swiss
Guarantor or any of its Subsidiaries) (“Up- and Cross-stream Obligations”) shall
be limited to its Free Reserves Available for Distribution (all in accordance
with Art. 675 paragraph 2 and Art. 671 paragraph 1 and 2 no. 3 of the Swiss Code
of Obligations) at the time of (i) the enforcement of such obligations,
liabilities, indemnities, guaranties or undertakings or (ii) such application of
the net proceeds resulting from the foreclosure in or realization on the
security granted by any Swiss Guarantor, always provided that any such Up- and
Cross-stream Obligations would otherwise lead to an actual violation of the
prohibition to repay any capital contributions (Verbot der Einlagenrückgewähr)
or to a prohibited distribution of profits pursuant to the Swiss Code of
Obligations (verbotene Gewinnausschüttung).

 

(B) For the purpose of the preceding subsection (A), “Free Reserves Available
for Distribution” means the maximum amount of the Swiss Guarantor's profits and
reserves available for distribution at the time of the enforcement of (i) such
obligations, liabilities, indemnities or undertakings or (ii) the application of
the net proceeds resulting from the foreclosure in or realization on the
security granted by any Swiss Guarantor presently being equal to the positive
difference between:

 

(1) the assets of the Swiss Guarantor; and

 

(2) the aggregate of:

 

(a)all liabilities other than Up- and Cross-stream Obligations;

 

(b)the amount of the registered share capital; and

 

(c)the statutory reserves (gesetzliche Reserven) to the extent such reserves
must be maintained by mandatory law at any given time;

 

all these amounts to be established in accordance with Swiss law and, upon the
request of the Administrative Agent to be confirmed by the auditors of the
relevant Swiss Guarantor based on an audited interim balance sheet. The relevant
Swiss Guarantor shall, upon the request of the Administrative Agent, arrange for
the audited interim balance sheet and the confirmation of the auditors
immediately after having been requested to make a payment under this Guaranty
Agreement or the rights under any of the Loan Documents have been asserted in
relation to Up- and Cross-stream Obligations. The relevant Swiss Guarantor shall
take any other actions and/or pass any resolutions including resolutions of the
board of directors and shareholders' resolutions that, in the sole opinion of
the Administrative Agent, are necessary to make an amount available for
distribution as part of the Free Reserves Available for Distribution, including
any resolutions on the dissolution of hidden reserves and/or on the distribution
of profits.

 

GUARANTY AGREEMENT (US), Page 2



(C) The limitations contained herein shall not relieve the relevant Swiss
Guarantor from payment obligations under the Loan Documents beyond these
limitations. If as of any date a Swiss Guarantor cannot make any further payment
as a result of these limitations, then the Swiss Guarantor shall continue to be
obligated to make payment hereunder and shall make such payment when the
operation of the limitations in this Section permit it to do so.

 

(ii) UK Guarantors.  The obligations of any Guarantor incorporated, formed or
established under the laws of England and Wales shall not apply to any liability
to the extent that it would result in this Loan Guaranty constituting unlawful
financial assistance within the meaning of sections 678 or 679 of the Companies
Act 2006.

 

3. Contribution Agreement. The Guarantors (other than Holdings) together desire
to allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations (other than, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor) arising under this
Guaranty Agreement and the other Loan Documents (other than the Non-US Guaranty
Agreement). Accordingly, in the event any payment or distribution is made by a
Guarantor under this Guaranty Agreement or under the other Loan Documents (other
than, with respect to such Guarantor, any payment or distribution made under any
Excluded Swap Obligations of such Guarantor) (a “Funding Guarantor”) that
exceeds its Fair Share (as defined below), that Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in the
amount of such other Contributing Guarantor’s Fair Share Shortfall (as defined
below), with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments (as defined below) to equal its Fair Share. “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (i) the ratio of (x) the Adjusted Maximum
Amount (as defined below) with respect to such Contributing Guarantor to (y) the
aggregate of the Adjusted Maximum Amounts with respect to all Contributing
Guarantors, multiplied by (ii) the aggregate amount paid or distributed on or
before such date by all Funding Guarantors under the Loan Documents in respect
of the obligations guarantied (other than, with respect to such Guarantor, any
Excluded Swap Obligations of such Guarantor). “Fair Share Shortfall” means, with
respect to a Contributing Guarantor as of any date of determination, the excess,
if any, of the Fair Share of such Contributing Guarantor over the Aggregate
Payments of such Contributing Guarantor. “Adjusted Maximum Amount” means, with
respect to a Contributing Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Contributing Guarantor under this
Guaranty Agreement determined in accordance with the provisions hereof; provided
that, solely for purposes of calculating the “Adjusted Maximum Amount” with
respect to any Contributing Guarantor for purposes of this Section 3, the assets
or liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty Agreement (including, without limitation, in respect of
this Section 3) and the other Loan Documents. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 3 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.

 

GUARANTY AGREEMENT (US), Page 3



4. Absolute and Irrevocable Guaranty. This instrument shall be an absolute,
continuing, irrevocable and unconditional guaranty of payment and performance,
and not a guaranty of collection, and each Guarantor shall remain liable on its
obligations hereunder until the Guaranteed Indebtedness is Fully Satisfied. No
set-off, counterclaim, recoupment, reduction, or diminution of any obligation,
or any defense of any kind or nature which the US Borrowers may have against any
Guaranteed Party or any other Person, or which any Guarantor may have against
any US Borrower, any Guaranteed Party or any other Person, shall be available
to, or shall be asserted by, any Guarantor against any Guaranteed Party or any
subsequent holder of the Guaranteed Indebtedness or any part thereof or against
payment of the Guaranteed Indebtedness or any part thereof other than Full
Satisfaction of the Obligations guaranteed hereby. If the payment of any amount
of principal of, interest with respect to or any other amount constituting the
Guaranteed Indebtedness, or any portion thereof, is rescinded, voided or must
otherwise be refunded by the Administrative Agent or any Guaranteed Party for
any reason, then the Guaranteed Indebtedness and all terms and provisions of
this Guaranty Agreement will be automatically reinstated and become
automatically effective and in full force and effect, all to the extent that and
as though such payment so rescinded, voided or otherwise refunded had never been
made.

 

5. Rights Cumulative. If a Guarantor becomes liable for any indebtedness owing
by a US Borrower to any Guaranteed Party by endorsement or otherwise, other than
under this Guaranty Agreement, such liability shall not be in any manner
impaired or affected hereby, and the rights of the Guaranteed Parties hereunder
shall be cumulative of any and all other rights that any Guaranteed Party may
ever have against such Guarantor. The exercise by any Guaranteed Party of any
right or remedy hereunder or under any other instrument, or at law or in equity,
shall not preclude the concurrent or subsequent exercise of any other right or
remedy.

 

6. Agreement to Pay Guaranteed Indebtedness. In the event of default by any US
Borrower in payment or performance of its respective Guaranteed Indebtedness, or
any part thereof, when such Guaranteed Indebtedness becomes due, whether by its
terms, by acceleration, or otherwise, the Guarantors shall, jointly and
severally, promptly pay the amount due thereon to the Administrative Agent,
without notice or demand, in the lawful currency in which such amount is due,
and it shall not be necessary for the Administrative Agent or any other
Guaranteed Party, in order to enforce such payment by any Guarantor, first to
institute suit or exhaust its remedies against such US Borrower or others liable
on such Guaranteed Indebtedness, or to enforce any rights against any collateral
which shall ever have been given to secure such Guaranteed Indebtedness. In the
event such payment is made by a Guarantor, then such Guarantor shall be
subrogated to the rights then held by the Administrative Agent and any other
Guaranteed Party with respect to the Guaranteed Indebtedness to the extent to
which the Guaranteed Indebtedness was discharged by such Guarantor.
Notwithstanding the foregoing, upon payment by such Guarantor of any sums to the
Administrative Agent or any other Guaranteed Party hereunder, all rights of such
Guarantor against any US Borrower, any other guarantor or any collateral arising
as a result therefrom by way of right of subrogation, reimbursement,
contribution or otherwise shall in all respects be subordinate and junior in
right of payment to the prior Full Satisfaction of the applicable Guaranteed
Indebtedness. All payments received by the Administrative Agent hereunder shall
be applied by the Administrative Agent to payment of the Guaranteed Indebtedness
in the order provided for in Section 2.18(e) of the Credit Agreement.

 

GUARANTY AGREEMENT (US), Page 4



7. Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the US Borrowers under the Guaranteed Indebtedness is stayed upon the
insolvency, bankruptcy, or reorganization of any US Borrower, all such amounts
otherwise subject to acceleration under the terms of the Guaranteed Indebtedness
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent or any other Guaranteed Party.

 

8. Obligations Not Impaired. Each Guarantor hereby agrees that its obligations
under the Loan Documents shall not be released, discharged, diminished,
impaired, reduced, or affected for any reason or by the occurrence of any event,
including, without limitation, one or more of the following events, whether or
not with notice to or the consent of any Guarantor: (a) the taking or accepting
of collateral as security for any or all of the Guaranteed Indebtedness or the
release, surrender, exchange, or subordination of any collateral now or
hereafter securing any or all of the Guaranteed Indebtedness; (b) any partial
release of the liability of any Guarantor hereunder, or the full or partial
release of any other guarantor from liability for any or all of the Guaranteed
Indebtedness; (c) any disability of any US Borrower, any Guarantor or any other
Person, or the dissolution, insolvency, or bankruptcy of any US Borrower, any
Guarantor, or any other Person at any time liable for the payment of any or all
of the Guaranteed Indebtedness; (d) any renewal, extension, modification,
waiver, amendment, or rearrangement of any or all of the Guaranteed Indebtedness
or any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (e) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
the Administrative Agent or any other Guaranteed Party to any US Borrower, any
Guarantor, or any other Person ever liable for any or all of the Guaranteed
Indebtedness; (f) any neglect, delay, omission, failure, or refusal of the
Administrative Agent or any other Guaranteed Party to take or prosecute any
action for the collection of any of the Guaranteed Indebtedness or to foreclose
or take or prosecute any action in connection with any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Indebtedness; (g) the unenforceability or invalidity of any or all of
the Guaranteed Indebtedness or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (h) any payment by any US Borrower or any other Person to the
Administrative Agent or any other Guaranteed Party is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason the Administrative Agent or any other Guaranteed Party is required to
refund any payment or pay the amount thereof to someone else; (i) the settlement
or compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of
any security interest or lien securing any or all of the Guaranteed
Indebtedness; (k) any impairment of any collateral securing any or all of the
Guaranteed Indebtedness; (l) the failure of the Administrative Agent or any
other Guaranteed Party to sell any collateral securing any or all of the
Guaranteed Indebtedness in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate or other existence, structure,
or ownership of any US Borrower or any Guarantor; or (n) any other circumstance
which might otherwise constitute a defense available to, or discharge of, any US
Borrower or any other Guarantor (other than the Full Satisfaction of the
Obligations guaranteed hereby).

 

9. Representations and Warranties. Each Guarantor represents and warrants to the
Administrative Agent, the Lenders and the other Guaranteed Parties as follows:

 

GUARANTY AGREEMENT (US), Page 5



(a) Credit Agreement Representations. All representations and warranties in the
Credit Agreement relating to it are true and correct as of the date hereof and
on each date the representations and warranties hereunder are restated pursuant
to any of the Loan Documents with the same force and effect as if such
representations and warranties had been made on and as of such date except to
the extent that such representations and warranties relate specifically to
another date.

 

(b) Independent Analysis. It has, independently and without reliance upon the
Administrative Agent, any Lender or any other Guaranteed Party and based upon
such documents and information as it has deemed appropriate, made its own
analysis and decision to enter into the Loan Documents to which it is a party.

 

(c) Borrower Information. It has adequate means to obtain from the Borrower
Representative on a continuing basis information concerning the financial
condition and assets of the US Borrowers and it is not relying upon the
Administrative Agent, any Lender or any other Guaranteed Party to provide (and
none of the Administrative Agent, the Lenders or the other Guaranteed Parties
shall have any duty to provide) any such information to it either now or in the
future.

 

10. Covenants of Guarantor. Each Guarantor covenants and agrees that until the
Loan Obligations guaranteed hereby have been Fully Satisfied, it will comply
with all covenants set forth in the Credit Agreement specifically applicable to
it.

 

11. Right of Set Off. When an Event of Default exists and subject to the terms
of Section 2.18 of the Credit Agreement, the Administrative Agent and each other
Guaranteed Party shall have the right to set-off and apply against this Guaranty
Agreement (and the obligations of the Guarantors hereunder) or the Guaranteed
Indebtedness or both, at any time and without notice to any Guarantor, any and
all deposits (general or special, time or demand, provisional or final) or other
sums at any time credited by or owing from the Administrative Agent and each
other Guaranteed Party to any Guarantor whether or not the Guaranteed
Indebtedness is then due and irrespective of whether or not the Administrative
Agent or any other Guaranteed Party shall have made any demand under this
Guaranty Agreement.  Each Guaranteed Party agrees promptly to notify the
Borrower Representative (with a copy to the Administrative Agent) after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights and remedies of
the Administrative Agent and other Guaranteed Parties hereunder are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or any other Guaranteed Party may have.
Notwithstanding the foregoing, no amount received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligation of such
Guarantor.

 

12. Intercompany Subordination.

 

(a) Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the Full Satisfaction of the Obligations guaranteed hereby. The
Subordinated Indebtedness shall not be payable, and no payment of principal,
interest or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness shall be

 

GUARANTY AGREEMENT (US), Page 6



made or given, directly or indirectly by or on behalf of any Debtor (hereafter
defined) or received, accepted, retained or applied by any Guarantor unless and
until the Obligations guaranteed hereby shall have been Fully Satisfied; except
that prior to the occurrence and continuance of an Event of Default, each Debtor
shall have the right to make payments and a Guarantor shall have the right to
receive payments on the Subordinated Indebtedness from time to time. When an
Event of Default exists, except with the consent of the Administrative Agent, no
payments may be made or given on the Subordinated Indebtedness, directly or
indirectly, by or on behalf of any Debtor or received, accepted, retained or
applied by any Guarantor unless and until the Obligations shall have been Fully
Satisfied. If any sums shall be paid to a Guarantor by any Debtor or any other
Person on account of the Subordinated Indebtedness when such payment is not
permitted hereunder, such sums shall be held in trust by such Guarantor for the
benefit of the Administrative Agent and the other Guaranteed Parties and shall
forthwith be paid to the Administrative Agent and applied by the Administrative
Agent against the Guaranteed Indebtedness in accordance with this Guaranty
Agreement. For purposes of this Guaranty Agreement and with respect to a
Guarantor, the term “Subordinated Indebtedness” means all indebtedness,
liabilities, and obligations of any other Loan Party (such other Loan Parties
herein the “Debtors”) to such Guarantor, whether such indebtedness, liabilities,
and obligations now exist or are hereafter incurred or arise, or are direct,
indirect, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such indebtedness, liabilities, or
obligations are evidenced by a note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by such Guarantor.

 

(b) Lien Subordination. Each Guarantor agrees that any and all Liens (including
any judgment liens), upon any Debtor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor’s assets securing payment of the Guaranteed
Indebtedness or any part thereof and guarantees in respect thereof, regardless
of whether such Liens in favor of a Guarantor, the Administrative Agent or any
other Guaranteed Party presently exist or are hereafter created or attached.
Without the prior written consent of the Administrative Agent, until the
Obligations guaranteed hereby are Fully Satisfied no Guarantor shall (i) file
suit against any Debtor or exercise or enforce any other creditor’s right it may
have against any Debtor, or (ii) foreclose, repossess, sequester, or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any obligations of any Debtor to such Guarantor or any
Liens held by such Guarantor on assets of any Debtor.

 

(c) Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor’s relief, or other insolvency proceeding
involving any Debtor as debtor, the Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Obligations guaranteed hereby have been Fully Satisfied. The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Indebtedness in accordance with the Credit Agreement.

 

GUARANTY AGREEMENT (US), Page 7



13. Amendment and Waiver. Except for modifications made pursuant to the
execution and delivery of a Subsidiary Joinder Agreement (which needs to be
signed only by the Subsidiary party thereto) and the release of any Guarantor
from its obligations hereunder; no amendment or waiver of any provision of this
Guaranty Agreement or consent to any departure by any Guarantor therefrom shall
in any event be effective unless the same shall be in writing and signed by the
parties required by Section 10.02(b) of the Credit Agreement. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

14. [Reserved].

 

15. Successor and Assigns. This Guaranty Agreement is for the benefit of the
Guaranteed Parties, their Affiliates and each Indemnitee and their successors
and assigns, and in the event of an assignment of the Guaranteed Indebtedness,
or any part thereof, the rights and benefits hereunder, to the extent applicable
to the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty Agreement is binding not only on each Guarantor, but on each
Guarantor’s successors and assigns. No Guarantor may assign or otherwise
transfer any of its rights or obligations hereunder without prior written
consent of each Lender except as otherwise permitted by the Credit Agreement and
any attempted assignment or transfer without such consent shall be null and
void.

 

16. Reliance and Inducement. Each Guarantor recognizes that the Administrative
Agent and the Lenders are relying upon this Guaranty Agreement and the
undertakings of each Guarantor hereunder and under the other Loan Documents to
which each is a party in making extensions of credit to the US Borrowers under
the Credit Agreement and further recognizes that the execution and delivery of
this Guaranty Agreement and the other Loan Documents to which each Guarantor is
a party is a material inducement to the Administrative Agent and the Lenders in
entering into the Credit Agreement and continuing to extend credit thereunder.
Each Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty Agreement or any other Loan Document to which it
is a party.

 

17. Notice. Any notice or demand to any Guarantor under or in connection with
this Guaranty Agreement or any other Loan Document to which it is a party shall
be deemed effective if given to the Guarantor, care of the Borrower
Representative in accordance with the notice provisions in the Credit Agreement.

 

18. Expenses. The Guarantors shall, jointly and severally, pay on demand all
reasonable out-of-pocket attorneys’ fees and all other reasonable costs and
expenses incurred by the Administrative Agent and the other Guaranteed Parties
in connection with the administration, enforcement, or collection of this
Guaranty Agreement.

 

19. Waiver of Promptness, Diligence, etc. Except as otherwise specifically
provided in the Credit Agreement, each Guarantor hereby waives promptness,
diligence, notice of any default under the Guaranteed Indebtedness, demand of
payment, notice of acceptance of this Guaranty Agreement, presentment, notice of
protest, notice of dishonor, notice of the incurring by the US Borrowers of
additional indebtedness, and all other notices and demands with respect to the
Guaranteed Indebtedness and this Guaranty Agreement.

 

GUARANTY AGREEMENT (US), Page 8



20. Incorporation of Credit Agreement. Section 10.21 of the Credit Agreement,
and all of the terms thereof applicable to each Guarantor, is incorporated
herein by reference, the same as if stated verbatim herein, and each Guarantor
agrees that the Administrative Agent and the Lenders may exercise any and all
rights granted to any of them under the Credit Agreement and the other Loan
Documents without affecting the validity or enforceability of this Guaranty
Agreement.

 

21. Entire Agreement. This Guaranty Agreement embodies the final, entire
agreement of each Guarantor, agent and the other Guaranteed Parties with respect
to each Guarantor’s guaranty of the Guaranteed Indebtedness and supersedes any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof. This Guaranty
Agreement is intended by each Guarantor, the Administrative Agent and the other
Guaranteed Parties as a final and complete expression of the terms of the
Guaranty Agreement, and no course of dealing among any Guarantor, the
Administrative Agent and any other Guaranteed Parties, no course of performance,
no trade practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty
Agreement.

 

22. No Waiver. No failure or delay by the Administrative Agent or any other
Guaranteed Party in exercising any right or power hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

 

23. Damage Limitation. To the extent permitted by applicable law, each Guarantor
agrees that it will not assert, and each Guarantor hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

 

24. Survival. All covenants, agreements, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Guaranty Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Guaranteed Party may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until the Obligations have been Fully Satisfied.

 

25. Counterparts. This Guaranty Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty Agreement by telecopy or other electronic

 

GUARANTY AGREEMENT (US), Page 9



transmission shall be effective as delivery of a manually executed counterpart
of this Guaranty Agreement.

 

26. Severability. Any provision of this Guaranty Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

27. Governing Law. This Guaranty Agreement and all claims and causes of action
arising out of this Guaranty Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

 

28. Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING Shall BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE Administrative AGENT OR ANY OTHER GUARANTEED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE US BORROWERS, ANY GUARANTOR OR
Their PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

29. Venue. Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to in Section 28 hereof. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

GUARANTY AGREEMENT (US), Page 10



30. Service of Process. Each party to this Guaranty Agreement irrevocably
consents to service of process in the manner provided for notices in Section 17
hereof. Nothing in this Guaranty Agreement or any other Loan Document will
affect the right of any party to this Guaranty Agreement to serve process in any
other manner permitted by law. Each Guarantor hereby irrevocably designates,
appoints and empowers Holdings with offices at 25 Ropemaker Street, 4th floor
Ropemaker Place, London, United Kingdom EC2Y 9LY; Attn: Sari Granat, Executive
Vice President and General Counsel, Telephone: +44 20 7260 2000; Email:
sari.granat@ihsmarkit.com as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. Holdings accepts such appointment
and agrees to so act on the behalf of each Guarantor hereunder until the Full
Satisfaction of the Obligations guaranteed hereby. If for any reason Holdings
shall cease to be available to act as such, each Guarantor agrees to designate a
new designee, appointee and agent in the United States on the terms and for the
purposes of this provision satisfactory to the Administrative Agent under this
Agreement.

 

31. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section.

 

32. Headings. All section headings used herein are for convenience of reference
only, are not part of this Guaranty Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Guaranty
Agreement.

 

33. Enforcement Action Against Swiss Guarantor to recover Up- and Cross-stream
Obligations; Swiss Withholding Tax. Each Swiss Guarantor, against whom any Up-
and Cross-stream Obligations are being enforced shall, as concerns the proceeds
resulting from such enforcement:

 

(a) if and to the extent required by applicable law in force at the relevant
time:

 

(i) use its reasonable endeavours to procure that such enforcement proceeds can
be used to discharge its Up- and Cross-stream Obligations without deduction of
the taxes imposed under the Swiss Federal Act on the Withholding Tax of October
13, 1965 (Bundesgesetz vom 13. Oktober 1965 über die Verrechnungssteuer) (the
“Swiss Withholding Tax”) by discharging the liability of such tax by
notification pursuant to applicable law rather than payment of the tax;

 

GUARANTY AGREEMENT (US), Page 11



(ii) if the notification procedure pursuant to subsection (i) above does not
apply, deduct the Swiss Withholding Tax at such rate (currently 35 %) as in
force from time to time from any such enforcement proceeds and promptly pay any
such Swiss Withholding Tax deducted to the Swiss Federal Tax Administration; and

 

(iii) notify the Administrative Agent that such notification or, as the case may
be, deduction has been made, and provide the Administrative Agent with evidence
that such a notification of the Swiss Federal Tax Administration has been made
or, as the case may be, such Swiss Withholding Tax deducted has been paid to the
Swiss Federal Tax Administration; and

 

(b) use its reasonable endeavours to procure that any Person who is entitled to
a full or partial refund of the Swiss Withholding Tax deducted from such
enforcement proceeds will promptly after such deduction:

 

(i) request a refund of the Swiss Withholding Tax under applicable law
(including tax treaties); and

 

(ii) pay to the Administrative Agent upon receipt any amount so refunded; and

 

(iii) notwithstanding anything to the contrary in the Loan Documents, not be
required to gross up, indemnify or hold harmless any Credit Party for the
deduction of Swiss Withholding Tax with respect to the enforcement proceeds
applied to the Up- and Cross-stream Obligations.

 

34. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor that is
not a Qualified ECP Guarantor to honor all of its obligations under this
Guaranty Agreement in respect of any Swap Obligation that would otherwise be an
Excluded Swap Obligation (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 34 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 34, or otherwise under this Guaranty Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 34 shall remain in full force and effect until the payment in full
and discharge of the Obligations guaranteed under this Guaranty Agreement Each
Qualified ECP Guarantor intends that this Section 34 constitute, and this
Section 34 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

35. Direct Obligations. For the avoidance of doubt, this Agreement (including,
without limitation, Section 2 hereof) shall not limit or be construed to limit
any payment or performance obligations of Holdings and its Subsidiaries under
the Credit Agreement, any notes delivered in connection therewith, and/or any
Hedge Agreement.

 

GUARANTY AGREEMENT (US), Page 12



EXECUTED as of the date first written above.

 



  GUARANTORS:       IHS Markit Ltd.           By: /s/ Lance Uggla     Name:
Lance Uggla     Title: Chief Executive Officer                   Markit Group
Limited   Markit Group Holdings Limited           By: /s/ Lance Uggla     Name:
Lance Uggla     Title: Director                   Markit north america inc.    
      By: /s/ Lance Uggla     Name: Lance Uggla     Title: Vice President      
            Ihs Inc.           By: /s/ Stephen Green     Name: Stephen Green    
Title: Executive Vice President, Legal and Corporate Secretary                  
IHS Global Inc.           By: /s/ Stephen Green     Name: Stephen Green    
Title: Executive Vice President, Legal and Corporate Secretary                

 



GUARANTY AGREEMENT (US), Page 13





  R.L. Polk & Co.           By: /s/ Stephen Green     Name: Stephen Green    
Title: Executive Vice President and Assistant Secretary                  
Carfax, Inc.           By: /s/ Stephen Green     Name: Stephen Green     Title:
Executive Vice President and Assistant Secretary

 


 

GUARANTY AGREEMENT (US), Page 14



EXHIBIT “A”
TO

 

Guaranty Agreement
(US)

 

Subsidiary Joinder Agreement

 

 

 

 

 

 

 

 

 

EXHIBIT “A” to GUARANTY AGREEMENT (US), Cover Page



SUBSIDIARY JOINDER AGREEMENT

 

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
____________________, ____ is executed by the undersigned (the “Guarantor”) for
the benefit of Bank of America, N.A., in its capacity as administrative agent
for the lenders party to the hereafter identified Credit Agreement (in such
capacity herein, the “Administrative Agent”) and for the benefit of the other
Guaranteed Parties in connection with that certain Credit Agreement dated as of
July 12, 2016, among Markit Ltd., certain of its subsidiaries as borrowers
thereunder, the lenders party thereto and the Administrative Agent (such Credit
Agreement, as it may hereafter be amended or otherwise modified from time to
time, being hereinafter referred to as the “Credit Agreement”, and capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Credit Agreement).

 

The Guarantor is required to execute this Agreement pursuant to Section 5.09 of
the Credit Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

1. The Guarantor hereby assumes all the obligations of a “Guarantor” under the
US Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the US Guaranty Agreement as if it had been an
original signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Administrative Agent
and the other Guaranteed Parties the full and prompt payment and performance of
the Guaranteed Indebtedness (as defined in the US Guaranty Agreement) upon the
terms and conditions set forth in the US Guaranty Agreement.

 

2. This Agreement shall be deemed to be part of, and a modification to, the US
Guaranty Agreement and shall be governed by all the terms and provisions of the
US Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of the Guarantor enforceable against the Guarantor. The
Guarantor hereby waives notice of the Administrative Agent’s or any other
Guaranteed Parties’ acceptance of this Agreement.

 

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 

  Guarantor:                   By:       Name:       Title:  

 

 



SUBSIDIARY JOINDER AGREEMENT, Solo Page

